 



Exhibit 10.20
NONQUALIFIED STOCK OPTION
To Purchase Common Stock of Pall Corporation
Granted to:
Date of Grant:
Number of Shares:

         
Purchase Price Per Share:
 
$
 
 
       
Granted under:
  2005 Stock Compensation Plan

     §1.     Pursuant to the Pall Corporation 2005 Stock Compensation Plan (the
“Plan”), Pall Corporation (the “Company”) hereby grants to you, as of the Date
of Grant set forth above, an option to purchase the number of shares of common
stock of the Company (the “Common Stock”) set forth above at the Purchase Price
per Share set forth above, which price is the Fair Market Value per share of
such shares on the Date of Grant.
     §2.    (a) A copy of the Plan is being sent to you with this option. Words
and terms used in this option with initial capital letters and not defined
herein are used herein as defined in the Plan. You should carefully examine the
Plan, and also the Plan prospectus, which is being furnished to you, before you
make any decision to exercise this option. The Plan is hereby incorporated by
reference in this option and made a part of it. This option is subject to all of
the terms and provisions of the Plan as in effect from time to time but subject
to the limitation on amendments set forth in Section 16 of the Plan.
               (b) This option is not intended to be an incentive stock option
within the meaning of Section 422 of the Internal Revenue Code.
     §3. No part of this option may be exercised (i) before the first
anniversary of the Date of Grant set forth above or (ii) after the seventh
anniversary of the Date of Grant. This option may not be exercised at any one
time as to fewer than 100 shares of Common Stock, or fewer than the number of
shares as to which this option is then exercisable if that number is fewer than
100 shares. Subject to the foregoing and to the provisions of §4 hereof, you may
exercise this option as follows:

 



--------------------------------------------------------------------------------



 



          (a) at any time or times from the first anniversary of the Date of
Grant to the day preceding the second anniversary, both such dates inclusive,
you may exercise this option as to any number of shares up to 25% of the total
number of shares covered hereby;
          (b) at any time or times from the second anniversary of the Date of
Grant to the day preceding the third anniversary, both such dates inclusive, you
may exercise this option as to any number of shares which, when added to the
shares as to which you have theretofore exercised this option, will not exceed
50% of the total number of shares covered hereby;
          (c) at any time or times from the third anniversary of the Date of
Grant to the day preceding the fourth anniversary, both of such dates inclusive,
you may exercise this option as to any number of shares which, when added to the
shares as to which you have theretofore exercised this option, will not exceed
75% of the total number of shares covered hereby; and
          (d) at any time or times from the fourth anniversary of the Date of
Grant to the seventh anniversary, both such dates inclusive, you may exercise
this option as to any number of shares which, when added to the shares as to
which you have theretofore exercised this option, will not exceed the total
number of shares covered hereby.
     §4. This option may not be exercised by you unless all of the following
conditions are met:
          (a) Counsel for the Company must be satisfied at the time of exercise
that the issuance of shares upon exercise of this option will be in compliance
with the Securities Act of 1933, as amended, and other applicable federal and
state laws.
          (b) You must give the Company written notice of exercise specifying
the number of shares with respect to which this option is being exercised, and
at the time of exercise pay the full purchase price for the shares being
acquired either (i) in cash (the word “cash” being deemed to include a check) or
(ii) in Common Stock, or partly in cash and partly in Common Stock, in
accordance with §8 hereof.
          (c) You must at all times during the period beginning with the Date of
Grant of this option and ending on the date of such exercise have been an
employee of the Company or of one of its subsidiary corporations (or of a
corporation or a parent or subsidiary of a corporation assuming this option by
reason of a corporate merger, consolidation, acquisition of property or stock,
separation, reorganization or liquidation in a transaction to which Section
424(a) of the Code applies), provided, however, that (i) in the event of your
death, the provisions of §5(c) hereof shall govern, and (ii) if you cease to be
an employee by reason of your disability or retirement under an approved
retirement program of the Company or a subsidiary thereof while holding this
option which has not expired and has not been fully exercised, this option will
remain in full force and effect and may be exercised in accordance with its
terms until it expires by its terms by the passage of time or is canceled or
terminated in accordance with its terms. As used in the preceding sentence,
“retirement under an approved retirement program of the

- 2 -



--------------------------------------------------------------------------------



 



Company or a subsidiary thereof” means retirement at or after age 65 unless the
Committee determines, for reasons satisfactory to it, that retirement at an
earlier age shall be deemed an “approved” retirement for purposes of this
option..
          (d) You (or your estate or any person exercising this option pursuant
to §5 hereof) must make payment to the Company by cash or check of such amount
as is sufficient to satisfy the Company’s obligation, if any, to withhold
federal, state and local taxes by reason of such exercise or make such other
arrangement satisfactory to the Committee as will enable the Company to satisfy
any such obligation.
          (e) The shares covered by this option have been listed (subject only
to official notice of issuance) on any national securities exchange on which the
Common Stock is then listed.
     §5. (a) This option is not transferable by you otherwise than by will or
the laws of descent and distribution and is exercisable during your lifetime
only by you or, if a legal guardian or other representative has been appointed
for you, by such guardian or representative, provided, however, that this option
in its entirety (or any portion hereof remaining after any partial exercise
hereof) is transferable by gift or domestic relations order to any of your
“family members” (as hereinafter defined), subject to the following conditions:

  •   not less than 20 days before any such transfer, you have notified the
Secretary of the Company of your intention to make such transfer and have
furnished such information regarding the proposed transferee and the terms of
the proposed transfer as the Company may request;     •   the proposed transfer
complies with such conditions and limitations as the Committee, in its sole
discretion, may have established, and     •   at the time of such transfer, the
issuance and sale to the transferee of the shares issuable upon exercise of this
option can be registered under the Securities Act of 1933 by a registration
statement on Form S-8 (or any successor form adopted by the Securities and
Exchange Commission under the said Act, the use of which does not, in the
judgment of the Committee, impose any significant additional expense on the
Company).

          (b) The term “family member” means any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing your
household (other than a tenant or employee), a trust in which your family
members have more than 50% of the beneficial interest, a foundation in which you
or your family members control the management of assets, and any other entity in
which you or your family members own 50% or more of the voting interests.

- 3 -



--------------------------------------------------------------------------------



 



          (c) If at the time of your death this option has not been fully
exercised, your estate or any person who acquires the right to exercise this
option by bequest or inheritance or by reason of your death may, at any time
within one year after the date of your death (but in no event after the seventh
anniversary of the Date of Grant), exercise this option with respect to the
number of shares as to which you could have exercised this option at the time of
your death. It shall be a condition to the exercise of this option after your
death that the Company shall have been furnished evidence satisfactory to it of
the right of the person exercising this option to do so and that all estate,
transfer, inheritance or death taxes payable with respect to this option or the
shares to which it relates have been paid or otherwise provided for to the
satisfaction of the Company.
     §6. As provided in Section 13 of the Plan, if there is any change in the
shares of Common Stock by reason of any stock dividend, stock split,
recapitalization, reorganization, merger, consolidation, split-up, combination
or exchange of shares, or any rights offering to purchase shares of Common Stock
at a price substantially below fair market value, or any similar change
affecting the Common Stock, the number and kind of shares that may be issued and
delivered to you upon your exercise of this option, and the Purchase Price Per
Share of this option, will be appropriately adjusted consistent with such change
in such manner as the Committee, in its sole discretion, may deem equitable to
prevent substantial dilution or enlargement of the rights granted to, or
available for, you under this option.
     §7. (a) In the event of a “Change in Control” of the Company (as defined in
subparagraph (b) below), this option, to the extent not fully exercised by the
day preceding the date on which the Change in Control occurs (x) will become
exercisable in full on the date of the Change in Control (i.e., to the extent
that this option or portion thereof is not yet exercisable, the right to
exercise this option in full shall be accelerated) and (y) will remain fully
exercisable, irrespective of whether you cease to be an employee of the Company
or a subsidiary, until the date on which this option would otherwise expire by
its terms by the passage of time.
          (b) A “Change in Control” for purposes of this §7 shall mean the
occurrence of any of the following:

  •   the tenth day after the first date of public announcement that any person
has become an “Acquiring Person,” meaning in general any person who or which,
together with all such person’s affiliates and associates, is the beneficial
owner of 20% or more of the Company’s Common Stock; or     •   the tenth
business day (or such later date as may be determined by the Company’s board of
directors prior to such time as any person becomes an Acquiring Person) after
either the date on which any person (other than the Company, any subsidiary of
the Company or any employee benefit plan of the Company or any of its
subsidiaries) commences a tender or exchange offer, or the date of the first
public announcement that any such person intends to commence a tender or
exchange offer, the

- 4 -



--------------------------------------------------------------------------------



 



      consummation of which in either case would result in any person becoming
the beneficial owner of shares of Common Stock aggregating 20% or more of the
shares of Common Stock then outstanding; or     •   the occurrence, at any time
when there is an Acquiring Person, of a reclassification of securities
(including any reverse stock split), or recapitalization or reorganization of
the Company or other transaction or series of transactions involving the Company
which has the effect, directly or indirectly, of increasing by more than 1% the
proportionate share of the outstanding shares of any class of equity securities
of the Company or any of its subsidiaries beneficially owned by any Acquiring
Person or any affiliate or associate of an Acquiring Person; or     •   (1) the
consolidation of the Company with, or its merger with and into, any other
person, or (2) the consolidation of any person with, or its merger with and
into, the Company, if in connection with such merger, all or part of the Common
Stock will be changed into or exchanged for stock or securities of any other
person, or cash or any other property, or (3) a sale or other transfer by the
Company or one or more of its subsidiaries, in one or more transactions, of
assets or earning power aggregating 50% or more of the assets or earning power
of the Company and its subsidiaries taken as a whole to any other person other
than the Company or one or more of its wholly-owned subsidiaries; or     •   the
date on which the number of duly elected and qualified directors of the Company
who were not either elected by the Company’s Board of Directors or nominated by
the Board of Directors or its Nominating Committee for election by the
shareholders shall equal or exceed one-third of the total number of directors of
the Company as fixed by its by-laws;

provided, however, that no Change in Control will be deemed to have occurred,
and no rights arising upon a Change in Control pursuant to paragraph (a) of this
§7 will exist, to the extent that the board of directors of the Company so
determines by resolution adopted prior to the Change in Control. Any such
resolution may be rescinded or countermanded by the board at any time. If the
board so determines by such resolution, and such resolution has not been
rescinded or countermanded as permitted by the preceding sentence, the board
shall have the right to authorize (I) the cancellation and termination of this
option as of a date to be fixed by the board, provided, however, that not less
than 30 days written notice of the date so fixed will be given to you, and you
will have the right during such period (irrespective of whether you cease to be
an employee of the Company or a subsidiary during such period) to exercise this
option as to all or any part of the shares covered hereby, including any shares
as to which the option has not yet become exercisable, or (II) the substitution
for this option of a new

- 5 -



--------------------------------------------------------------------------------



 



option, provided that the new option has a value at the time it is granted that
is at least equal to the value of this option, and contains terms and conditions
no less favorable to you than those contained in this option.
     §8. In addition to the methods of payment of the option purchase price
authorized by subparagraph (b) of §4 hereof, you will have the right to make
payment at the time of exercise by delivering to the Company shares of Common
Stock of the Company having a total Fair Market Value equal to the option
exercise price, or a combination of cash and such shares having a total Fair
Market Value equal to the option exercise price. For the purposes of the
preceding sentence, the Fair Market Value of a share of Common Stock is the
closing price of the Common Stock on the trading day preceding the option
exercise date as such price is reported by and for New York Stock Exchange
Composite Transactions. Certificates representing shares delivered to the
Company pursuant to this paragraph shall be duly endorsed or accompanied by the
appropriate stock powers, in either case with signature guaranteed if so
required by the Company.
     §9. By your exercise of this option, you acknowledge that, prior to such
exercise, you have received a prospectus relating to the Plan and the shares of
Common Stock issuable upon the exercise of this option, either by electronic
transmission (e-mail) or by delivery to you of a hard copy thereof.

            PALL CORPORATION
      By:           Corporate Secretary             

- 6 -